Citation Nr: 1010860	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-31 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

1.  Entitlement to a rating in excess of 30 percent for the 
service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total rating based upon individual 
unemployability by reason of service-connected disability.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1970 and from January 1991 to May 1991.    

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2007 rating 
decision. 

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  



REMAND

The Veterans Claims Assistance Act of 2000 specifically 
provides that the duty to assist includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d).  

The Veteran was afforded VA psychiatric examinations in 2007 
and 2009.  The February 2009 VA examination report indicates 
that the diagnoses were chronic PTSD and major depressive 
disorder.  The examiner indicated that the Global Assessment 
of Functioning (GAF) score was 50.  

The examiner did not indicate whether the GAF score was for 
impairment due to the service-connected PTSD.  The examiner 
indicated that the Veteran's PTSD symptoms were similar to 
those noted in prior VA examination reports in 2007 and 2002.  

In the 2002 report, the examiner stated that the GAF score 
for the PTSD was 70 to 75 which is indicative of mild 
impairment.  

In the February 2009 report, the examiner further stated that 
it was unclear if the Veteran would be able to take on any 
form of employment due to his psychiatric issues at that 
time.  However, the examiner did not indicate whether the 
psychiatric issues were related to the service-connected 
PTSD.  

The medical evidence further shows that the Veteran may have 
a cognitive or organic mental disorder.  See the Social 
Security Administration records.  

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(VA's duty to assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one").  When a claimant has both service-connected and 
nonservice-connected disabilities, the Board must attempt to 
discern the effects of each disability.   See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  

The Board finds that additional clarification is necessary to 
discern the social and occupational impairment attributable 
to the service-connected PTSD.  

The Board finds that the claim for a total rating based upon 
individual unemployability by reason of service- connected 
disability is inextricably intertwined with the claim for 
increase and that they should be considered together.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (issues are "inextricably 
intertwined" when a decision on one issue would have a 
"significant impact" on a veteran's claim for the second 
issue).  

The claims are inextricably intertwined because the rating 
assigned to the service-connected PTSD is a consideration 
when determining whether a total rating based upon individual 
unemployability due to service-connected disabilities is 
warranted.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the Veteran in order to have 
him provided detailed information 
concerning all treatment he has received 
for the service-connected PTSD.  Based on 
his response, the RO should attempt to 
obtain the outstanding records from any 
identified treatment source.  

2.  The RO should schedule the Veteran 
for another VA examination to determine 
the current severity of the service-
connected PTSD.  

The VA examiner should describe the 
symptoms attributable to the service 
connected PTSD in detail and assign a GAF 
score.  In particular, the examiner 
should assess the impact of the diagnosed 
major depression and any organic mental 
disorder or cognitive disorder.  If the 
examiner believes that diagnostic testing 
or additional examination is necessary, 
such should be arranged.  

If the VA examiner cannot ascribe 
particular symptoms to the service-
connected PTSD, this should be indicated.  
The examiner should render an opinion as 
to whether the service-connected PTSD 
precludes the Veteran from working at 
substantially gainful employment 
consistent with his work and educational 
background.  

The claims folder should be made 
available to the examiner for review in 
conjunction with the medical opinion, and 
the examiner should acknowledge such 
review.  The examiner should provide a 
rationale for all conclusions.  

3.  Following completion of all indicated 
development, the RO should readjudicate 
the issues on appeal in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and afforded the requisite 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


